EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone interview with Mr Otis Littlefield and Ms Sarah Bloch on March 16, 2022.
In the claims:
Claims 1, 22, 24-26, 28-40, 43-47 and 49-57 are cancelled.
Claim 58 . (New) A transgenic corn plant or a plant part thereof comprising (i) a first recombinant expression cassette comprising a first heterologous plant-expressible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of one or more gibberellic acid 20 (GA20) oxidase genes, and ii) a second recombinant expression cassette comprising a DNA sequence encoding a polypeptide having at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 168; wherein the non-coding RNA comprises a targeting sequence that is (a) at least 95% complementary to at least 19 consecutive nucleotides of a first mRNA molecule encoding a first endogenous GA20 oxidase protein that has at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 9, and (b) at least 95% complementary to at least 19 consecutive nucleotides of a second mRNA molecule encoding a second endogenous GA20 oxidase protein that has at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 15; and wherein expression of said non-coding RNA and said polypeptide in said transgenic corn plant results in a semi-dwarf phenotype, and an increase in one or more improved ear trait selected from the group consisting of ear diameter, single kernel weight, ear fresh weight, ear area, ear volume, ear length, kernels per ear and grain yield estimate as compared to a control wild-type corn plant grown under comparable conditions.
Claim 59. (New) The transgenic corn plant or plant part thereof of claim 58, wherein the transcribable DNA sequence encoding said non-coding RNA comprises a nucleotide sequence that is 100% identical or complementary to at least 15 consecutive nucleotides of SEQ ID NO: 39.
Claim 60. (New) The transgenic corn plant or plant part thereof of claim 58, wherein the polypeptide comprises the amino acid sequence as set forth in SEQ ID NOs: 168.
Claim 61. (New) The transgenic corn plant or plant part thereof of claim 58,  wherein the DNA sequence encoding said polypeptide comprises a nucleotide sequence that is at least 90% identical to the nucleotide sequence as set forth in SEQ ID NO: 169.
Claim 62. (New) The transgenic corn plant or plant part thereof of claim 58, wherein the DNA sequence comprised in the second recombinant expression cassette is operably linked to a second heterologous plant-expressible promoter.
Claim 63. (New) The transgenic corn plant or plant part thereof of claim 58, wherein the first heterologous plant-expressible promoter is selected from the group consisting of a vascular promoter, a leaf promoter and a constitutive promoter.
Claim 64. (New) The transgenic corn plant or plant part thereof of claim 63, wherein the first heterologous plant-expressible promoter is said vascular promoter selected from the group consisting of a sucrose synthase promoter, a sucrose transporter promoter, a sucrose synthase-1 (Sh 1) promoter, a Commelina yellow mottle virus (CoYMV) promoter, a wheat dwarf geminivirus (WDV) large intergenic region (LIR) promoter, a maize streak geminivirus (MSV) coat polypeptide (CP) promoter, a rice yellow stripe 1 (YS1)-like promoter, and a rice yellow stripe 2 (OsYSL2) promoter.
                Claim 65. (New) The transgenic corn plant or plant part thereof of claim 63, wherein the first heterologous plant-expressible promoter is said leaf promoter selected from the group consisting of a RuBisCO promoter, a pyruvate phosphate dikinase (PPDK) promoter, a fructose 1-6 bisphosphate aldolase (FDA) promoter, a Nadh-Gogat promoter, a chlorophyll a/b binding polypeptide gene promoter, a phosphoenolpyruvate carboxylase (PEPC) promoter and a Myb gene promoter.
Claim 66. (New) The transgenic corn plant or plant part thereof of claim 63,  wherein the first heterologous plant-expressible promoter is said constitutive promoter selected from the group consisting of an actin promoter, a Cauliflower mosaic virus (CaMV) 35S promoter,  a CaMV 19S promoter, a plant ubiquitin promoter, a plant Gos2 promoter, a Figwort mosaic virus (FMV) promoter, a cytomegalovirus (CMV) promoter, a mirabilis mosaic virus (MMV) promoter, a peanut chlorotic streak caulimovirus (PCLSV) promoter, an Emu promoter, a tubulin promoter, a nopaline synthase promoter, an octopine synthase promoter, a mannopine synthase promoter, and a maize alcohol dehydrogenase promoter.
Claim 67. (New) The transgenic corn plant or plant part thereof of claim 58, wherein the first heterologous plant-expressible promoter is a rice tungro bacilliform virus (RTBV) promoter.
Claim 68. (New) The transgenic corn plant or plant part thereof of claim 67,  wherein the RTBV promoter comprises a DNA sequence that is at least 95% identical to the nucleotide sequence as set forth in SEQ ID NO: 65 or SEQ ID NO: 66.
Claim 69. (New) The transgenic corn plant or plant part thereof of claim 62,  wherein the second heterologous plant-expressible promoter is selected from the group consisting of a vascular promoter, and a constitutive promoter.
Claim 70. (New) The transgenic corn plant or plant part thereof of claim 69, wherein the second heterologous plant-expressible promoter is said constitutive promoter comprising a DNA sequence that is at least 95% identical to the nucleotide sequence as set forth in SEQ ID NO: 172.
Claim 71. (New) The transgenic corn plant or plant part thereof of claim 69,  wherein the second heterologous plant-expressible promoter is said constitutive promoter selected from the group consisting of an actin promoter, a Cauliflower mosaic virus (CaMV) 35S promoter, a CaMV 19S promoter, a plant ubiquitin promoter, a plant Gos2 promoter, a Figwort mosaic virus (FMV) promoter, a cytomegalovirus (CMV) promoter, a mirabilis mosaic virus (MMV) promoter, a peanut chlorotic streak caulimovirus (PCLSV) promoter, an Emu promoter, a tubulin promoter, a nopaline synthase promoter, an octopine synthase promoter, a mannopine synthase promoter, and a maize alcohol dehydrogenase promoter.
Claim 72. (New) A transgenic corn seed or a part thereof of the transgenic corn plant of claim 58, wherein the transgenic corn seed and said part thereof comprises the first and second recombinant expression cassettes.
Claim 73. (New) A commodity product produced from the transgenic corn plant or a part thereof of claim 58, wherein the commodity product comprises the first and second recombinant expression cassettes.
Claim 74. (New) A recombinant DNA construct comprising (i) a first expression cassette comprising a first heterologous plant-expressible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of one or more GA20 oxidase genes, and (ii) a second expression cassette comprising a second heterologous plant-expressible promoter operably to a DNA sequence encoding a polypeptide having at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 168; wherein the non-coding RNA comprises a targeting sequence that is (a) at least 95% complementary to at least 19 consecutive nucleotides of a first mRNA molecule encoding a first endogenous GA20 oxidase protein that has at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 9, and (b) at least 95% complementary to at least 19 consecutive nucleotides of a second mRNA molecule encoding a second endogenous GA20 oxidase protein that has at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 15; and wherein expression of said non-coding RNA and said polypeptide in a corn plant results in a semi-dwarf phenotype, and an increase in one or more improved ear trait selected from the group consisting of ear diameter, single kernel weight, ear fresh weight, ear area, ear volume, ear length, kernels per ear, yield, grain yield estimate, broad acreage yield, ear dry weight, and ear tip void, as compared to a control wild-type corn plant grown under comparable conditions.
Claim 75. (New) The recombinant DNA construct of claim 74, wherein the transcribable DNA sequence encoding said non-coding RNA comprises a nucleotide sequence that is 100% identical or complementary to at least 15 consecutive nucleotides of one or more of SEQ ID NO: 39.
Claim 76. (New) The recombinant DNA construct of claim 74, wherein the polypeptide comprises the amino acid sequence as set forth in SEQ ID NOs: 168.
Claim 77. (New) The recombinant DNA construct of claim 74, wherein the DNA sequence encoding said polypeptide comprises a nucleotide sequence that is at least 90% identical to the nucleotide sequence as set forth in SEQ ID NO: 169.
Claim 78. (New) The recombinant DNA construct of claim 74, wherein the first heterologous plant- expressible promoter is selected from the group consisting of a vascular promoter, a leaf promoter, and a constitutive promoter.
Claim 79. (New) The recombinant DNA construct of claim 78, wherein the first heterologous plant-expressible promoter is said vascular promoter selected from the group consisting of a sucrose synthase promoter, a sucrose transporter promoter, a sucrose synthase-1 (Sh 1) promoter, a Commelina yellow mottle virus (CoYMV) promoter, a wheat dwarf geminivirus (WDV) large intergenic region (LIR) promoter, a maize streak geminivirus (MSV) coat polypeptide (CP) promoter, a rice yellow stripe 1 (YS1)-like promoter, and a rice yellow stripe 2 (OsYSL2) promoter.
Claim 80. (New) The recombinant DNA construct of claim 78, wherein the first heterologous plant-expressible promoter is said leaf promoter selected from the group consisting of a RuBisCO promoter, a pyruvate phosphate dikinase (PPDK) promoter, a fructose 1-6 bisphosphate aldolase (FDA) promoter, a Nadh-Gogat promoter, a chlorophyll a/b binding polypeptide gene promoter, a phosphoenolpyruvate carboxylase (PEPC) promoter, and a Myb gene promoter.
Claim 81. (New) The recombinant DNA construct of claim 78, wherein the first heterologous plant-expressible promoter is said constitutive promoter selected from the group consisting of an actin promoter, a Cauliflower mosaic virus (CaMV) 35S promoter, a CaMV 19S promoter, a plant ubiquitin promoter, a plant Gos2 promoter, a Figwort mosaic virus (FMV) promoter, a cytomegalovirus (CMV) promoter, a mirabilis mosaic virus (MMV) promoter, a peanut chlorotic streak caulimovirus (PCLSV) promoter, an Emu 9 promoter, a tubulin promoter, a nopaline synthase promoter, an octopine synthase promoter, a mannopine synthase promoter, and a maize alcohol dehydrogenase promoter.
Claim 82. (New) The recombinant DNA construct of claim 74, wherein the first heterologous plant- expressible promoter is a rice tungro bacilliform virus (RTBV) promoter.
Claim 83. (New) The recombinant DNA construct of claim 82, wherein the RTBV promoter comprises a DNA sequence that is at least 95% identical to the nucleotide sequence as set forth in SEQ ID NO: 65 or SEQ ID NO: 66.
Claim 84. (New) The recombinant DNA construct of claim 74, wherein the second heterologous plant-expressible promoter is selected from the group consisting of a vascular promoter, and a constitutive promoter.
Claim 85. (New) The recombinant DNA construct of claim 84, wherein the second heterologous plant-expressible promoter is said constitutive promoter comprising a DNA sequence that is at least 95% identical to the nucleotide sequence as set forth in SEQ ID NO: 172.
Claim 86. (New) The recombinant DNA construct of claim 84, wherein the second heterologous plant-expressible promoter is said constitutive promoter selected from the group consisting of an actin promoter, a Cauliflower mosaic virus (CaMV) 35S promoter, a CaMV 19S promoter, a plant ubiquitin promoter, a plant Gos2 promoter, a Figwort mosaic virus (FMV) promoter, a cytomegalovirus (CMV) promoter, a mirabilis mosaic virus (MMV) promoter, a peanut chlorotic streak caulimovirus (PCLSV) promoter, an Emu promoter, a tubulin promoter, a nopaline synthase promoter, an octopine synthase promoter, a mannopine synthase promoter, and a maize alcohol dehydrogenase promoter.
Claim 87. (New) The transgenic corn plant or plant part thereof of claim 58, wherein the first heterologous plant-expressible promoter is a vascular promoter.
Claim 88. (New) The transgenic corn plant or plant part thereof of claim 58, wherein the first heterologous plant-expressible promoter is a leaf promoter.
Claim 89. (New) The transgenic corn plant or plant part thereof of claim 58, wherein the first heterologous plant-expressible promoter is a constitutive promoter.
Claim 90. (New) The transgenic corn plant or plant part thereof of claim 62, wherein the second heterologous plant-expressible promoter is a vascular promoter.
Claim 91. (New) The transgenic corn plant or plant part thereof of claim 62, wherein the second heterologous plant-expressible promoter is a constitutive promoter.
Conclusions
2.	Claims 58-91 are allowed.
/VINOD KUMAR/Primary Examiner, Art Unit 1663